                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA                                    DL     IE
                                         Richmond Division
                                                                                            KOV 1 8 2019      Ul
PRIEST MOMOLU V.S. SIRLEAF,JR.,
                                                                                      CLERK, U.S. DISTRICl UOUKI
                                                                                            RICHMOND, VA
       Plaintiff,

V.                                                                     Civil Action No.3:19CV710

HAROLD W.CLARKE,et aL,

       Defendants.

                                   MEMORANDUM OPINION

       By Memorandum Order entered on October 9, 2019,the Court conditionally docketed

Plaintiffs civil action. At that time, the Court directed Plaintiff to submit a statement under oath

or penalty of peijury that:

       (A)     Identifies the nature ofthe action;
       (B)     States his belief that he is entitled to relief;
       (C)     Avers that he is unable to prepay fees or give security therefor; and,
       (D)     Includes a statement ofthe assets he possesses.

See 28 U.S.C. § 1915(a)(1). The Court provided Plaintiff with an informa pauperis affidavit
form for this purpose.

       Additionally, the Court directed Plaintiff to affirm his intention to pay the full filing fee

by signing and returning a consent to the collection offees form. The Court warned Plaintiff that

a failure to comply with either ofthe above directives within thirty(30)days ofthe date of entry
thereof would result in summary dismissal ofthe action.
       Plaintiff has not complied with the orders ofthis Court. Plaintiff failed to return a

completed informa pauperis affidavit form and a consent to collection offees form. As a result,

he does not qualify for informa pauperis status. Furthermore, he has not paid the statutory filing

fee for the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful failure

to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action will be DISMISSED

WITHOUT PREJUDICE.


       An appropriate Order shall accompany this Memorandum Opinion.




                                                             M. Hannah
      iinw t o «A«A                                          United States Distnct Judge
Date: ^UV 1 0 Z0l9
Richmond, Virginia
